Exhibit 10.19


INDEMNITY AGREEMENT
This Indemnity Agreement (the “Agreement”), dated as of ___, 2020, is entered
into by and among Peninsula Acquisition Corporation, a Delaware corporation (the
“Parent”), Transphorm, Inc., a Delaware corporation (“Transphorm” and together
with the Parent, the “Companies”), and the undersigned Indemnitee (the
“Indemnitee”).
W I T N E S S E T H:
WHEREAS, Indemnitee is a director on the board of directors of the Parent (the
“Board of Directors”) and/or an officer of the Parent and in such capacity(ies)
is performing valuable services for the Parent; and
WHEREAS, the Parent, Peninsula Acquisition Sub, Inc., a wholly-owned subsidiary
of the Parent (the “Merger Sub”), and Transphorm plan to enter into an Agreement
and Plan of Merger and Reorganization (the “Merger Agreement”), pursuant to
which the Merger Sub shall merge with and into Transphorm, with Transphorm
remaining as the surviving entity and a wholly-owned operating subsidiary of the
Parent (the “Merger”); and
WHEREAS, Indemnitee is willing to continue to serve in such capacity(ies) until
the Effective Time (as defined in the Merger Agreement) on the condition that he
be indemnified as herein provided; and
WHEREAS, it is intended that Indemnitee shall be paid promptly by the Companies
all amounts necessary to effectuate in full the indemnity provided herein.
NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee and the Companies intending to be legally bound
hereby, the parties hereto agree as follows:
1.    Services by Indemnitee. Indemnitee agrees to serve as director or officer
of the Parent, or both, so long as Indemnitee is duly appointed or elected and
qualified in accordance with the applicable provisions of the Certificate of
Incorporation and bylaws of the Parent, and until such time as Indemnitee
resigns or fails to stand for election or is removed from Indemnitee’s
positions. Indemnitee may from time to time also perform other services at the
request or for the convenience of, or otherwise benefiting the Parent.
2.    Indemnification. Subject to the limitations set forth herein and in
Section 6 hereof, the Companies hereby agree to indemnify Indemnitee as follows:
The Companies shall, from and after the Effective Time, with respect to any
Proceeding (as hereinafter defined) associated with Indemnitee acting in his
official capacity as officer or director of the Parent arising out of or
pertaining to actions relating to the approval of and entering into the Merger
Agreement, the Transaction Documentation (as defined in the Merger Agreement),
the Merger and each of the transactions contemplated thereby, indemnify
Indemnitee to the fullest extent permitted by Section 145 of the General
Corporation Law of Delaware (the “DGCL”) and




--------------------------------------------------------------------------------




the certificate of incorporation of the Parent (the “Certificate of
Incorporation”) in effect on the date hereof or as such law or Certificate of
Incorporation may from time to time be amended (but, in the case of any such
amendment, only to the extent such amendment permits the Parent to provide
broader indemnification rights than applicable law or Certificate of
Incorporation permitted the Parent to provide before such amendment).
Notwithstanding the foregoing, the Companies shall not be required to indemnify
Indemnitee for acts or omissions of Indemnitee constituting fraud, bad faith,
gross negligence or intentional misconduct. The right to indemnification
conferred herein and in the Certificate of Incorporation shall be presumed to
have been relied upon by Indemnitee in serving the Parent and shall be
enforceable as a contract right. Without in any way diminishing the scope of the
indemnification provided by this Section 2, the Companies will, from and after
the Effective Time, indemnify Indemnitee against Expenses (as hereinafter
defined) and Liabilities (as hereinafter defined) actually and reasonably
incurred by Indemnitee or on their behalves in connection with the
investigation, defense, settlement or appeal of such Proceeding. In addition to,
and not as a limitation of, the foregoing, the rights of indemnification of
Indemnitee provided under this Agreement shall include those rights set forth in
Section 8 below. Notwithstanding the foregoing, from and after the Effective
Time, the Companies shall be required to indemnify Indemnitee in connection with
a Proceeding commenced by Indemnitee (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement) only if the
commencement of such Proceeding was authorized by the Board of Directors
following the Effective Time. Notwithstanding anything to the contrary contained
herein, the Companies shall have no obligation to indemnify the Indemnitee to
the extent such indemnification would not be permitted under Section 145 of the
DGCL or the Certificate of Incorporation in effect on the date hereof.
3.    Presumptions and Effect of Certain Proceedings. Upon making a request for
indemnification, Indemnitee shall be presumed to be entitled to indemnification
under this Agreement and the Companies shall have the burden of proof to
overcome that presumption in reaching any contrary determination. The
termination of any Proceeding by judgment, order, settlement, arbitration award
or conviction, or upon a plea of nolo contendere or its equivalent, shall not
affect this presumption or, except as determined by a judgment or other final
adjudication adverse to Indemnitee, establish a presumption with regard to any
factual matter relevant to determining Indemnitee’s rights to indemnification
hereunder.
4.    Advancement of Expenses. To the extent not prohibited by law, from and
after the Effective Time, the Companies shall advance the Expenses or
Liabilities incurred by Indemnitee in connection with any Proceeding, and such
advancement shall be made within thirty (30) calendar days after the receipt by
the Companies of a statement or statements requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses or
Liabilities but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Companies, an undertaking to
repay the advancement of Expenses or Liabilities if and to the extent that it is
ultimately determined by a court of competent jurisdiction in a final judgment,
not subject to appeal, that Indemnitee is not entitled to be indemnified by the
Companies. Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the expenses. Advances shall include any and all
Expenses and/or Liabilities actually and reasonably incurred by Indemnitee
pursuing an action to



--------------------------------------------------------------------------------




enforce Indemnitee’s right to indemnification under this Agreement, or otherwise
and this right of advancement, including Expenses and/or Liabilities incurred
preparing and forwarding statements to the Company to support the advances
claimed. Indemnitee acknowledges that the execution and delivery of this
Agreement shall constitute an undertaking providing that Indemnitee shall, to
the fullest extent required by law, repay the advance if and to the extent that
it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company. The right to advances under this Section shall
continue until final disposition of any proceeding, including any appeal
therein. This Section 4 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 15(d)(ii).
5.    Procedure for Determination of Entitlement to Indemnification.
(a)    Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification or advancement of expenses to the Companies. Any
request for indemnification or advancement of expenses shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification or advancement of expenses. In
any event, Indemnitee shall submit Indemnitee’s claim for indemnification or
advancement of expenses within a reasonable time, not to exceed sixty calendar
(60) days after any judgment, order, settlement, dismissal, arbitration award,
conviction, acceptance of a plea of nolo contendere or its equivalent, or final
termination, whichever is the later date for which Indemnitee requests
indemnification.
(b)    Independent Legal Counsel (as hereinafter defined) shall determine
whether Indemnitee is entitled to indemnification or advancement of expenses.
Determination of Indemnitee’s entitlement to indemnification or advancement of
expenses shall be made not later than ninety calendar (90) days after the
Companies’ receipt of Indemnitee’s written request for such indemnification or
advancement of expenses, provided that any request for indemnification or
advancement of expenses for Liabilities, other than amounts paid in settlement,
shall have been made after a determination thereof in a Proceeding.
6.    Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Companies shall not be obligated under this
Agreement to make any indemnity or payment to Indemnitee in connection with any
claim against Indemnitee:
(a)    to the extent that payment is actually made to Indemnitee under any
insurance policy, contract, agreement or otherwise or is made to Indemnitee by
either of the Companies or affiliates otherwise than pursuant to this Agreement.
Notwithstanding the availability of such insurance, Indemnitee also may claim
indemnification from the Companies pursuant to this Agreement by assigning to
the Companies any claims under such insurance to the extent Indemnitee is paid
by the Companies;
(b)    for Liabilities in connection with Proceedings settled without the
Companies’ consent, which consent, however, shall not be unreasonably withheld;



--------------------------------------------------------------------------------




(c)    in no event shall the Companies be liable to pay the fees and
disbursements of more than one counsel in any single Proceeding except to the
extent that, in the opinion of counsel of the Indemnitee, the Indemnitee has
conflicting interests in the outcome of such Proceeding;
(d)    to the extent it would be otherwise prohibited by law, if so established
by a judgment or other final adjudication adverse to Indemnitee;
(e)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Companies within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law;
(f)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Companies or their directors,
officers, employees or other indemnitees, unless (i) the commencement of such
Proceeding was authorized by the Board of Directors (or any part of any
Proceeding) prior to its initiation and following the Effective Time, or
(ii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law; or
(g)    for any reimbursement of the Companies by Indemnitee of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Companies, as required in each
case under the Securities Exchange Act of 1934, as amended (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes‑Oxley Act of 2002 (the “Sarbanes‑Oxley Act”), or
the payment to the Companies of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes‑Oxley Act),
if Indemnitee is held liable therefor.
7.    Fees and Expenses of Independent Legal Counsel. The Companies agree to pay
the reasonable fees and expenses of Independent Legal Counsel and to fully
indemnify such Independent Legal Counsel against any and all reasonable expenses
and losses incurred by any of them arising out of or relating to this Agreement
or their engagement pursuant hereto.
8.    Remedies of Indemnitee.
(a)    In the event that (i) a determination pursuant to Section 5 hereof is
made that Indemnitee is not entitled to indemnification, (ii) payment has not
been timely made following a determination of entitlement to indemnification
pursuant to this Agreement, (iii) the person or persons empowered to make a
determination pursuant to Section 5 hereof shall have failed to make the
requested determination within ninety calendar (90) days after the Companies’
receipt of Indemnitee’s written request for such indemnification or advancement
of expenses, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in a court of competent
jurisdiction in the State of Delaware of the remedy sought.
(b)    If a determination that Indemnitee is entitled to indemnification has
been made pursuant to Section 5 hereof, or is deemed to have been made pursuant
to Section 5 hereof or



--------------------------------------------------------------------------------




otherwise pursuant to the terms of this Agreement, the Companies shall be bound
by such determination in the absence of a misrepresentation or omission of a
material fact by Indemnitee in connection with such determination.
(c)    The Companies shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Companies shall stipulate in any such court or before any such arbitrator that
the Companies are bound by all the provisions of this Agreement and are
precluded from making any assertion to the contrary.
(d)    Expenses reasonably incurred by Indemnitee in connection with
Indemnitee’s request for indemnification under, seeking enforcement of or to
recover damages for breach of this Agreement shall be borne by the Companies
when and as incurred by Indemnitee, to the extent it is determined that
Indemnitee is entitled to indemnification hereunder.
9.    Contribution. To the fullest extent permissible under applicable law, in
the event the Companies are obligated to indemnify Indemnitee under this
Agreement and the indemnification provided for herein is unavailable to
Indemnitee for any reason whatsoever, the Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Companies and Indemnitee as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Companies (and their respective directors,
officers, employees and agents) and Indemnitee in connection with such event(s)
and/or transaction(s).
10.    Modification, Waiver, Termination and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by all of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.
11.    Subrogation. In the event of any payment under this Agreement, the
Companies shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Companies effectively to bring suit to
enforce such rights.
12.    Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly
notify the Companies in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter, whether civil, criminal, administrative or investigative for which such
Indemnitee is entitled to indemnification or an advancement of expenses
hereunder, but the omission so to notify the Companies will not relieve it from
any liability that it may have to Indemnitee if such omission does not prejudice
the Companies’ rights. If such omission does prejudice the Companies’ rights,
the Companies will be relieved from liability only to the extent of such
prejudice. No such omission shall relieve the Companies of any



--------------------------------------------------------------------------------




liability they may otherwise have to Indemnitee outside of this Agreement under
applicable law, the Companies’ certificates of incorporation, bylaws, or any
agreements.
13.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly delivered and received hereunder
(a) one business day after being sent for next business day delivery, fees
prepaid, via a reputable international overnight courier service, (b) upon
delivery in the case of delivery by hand, or (c) on the date delivered in the
place of delivery if sent by email (with a written or electronic confirmation of
delivery from the recipient, excluding any automated response) prior to
5:00 p.m. Eastern time, otherwise on the next succeeding business day, in each
case to the intended recipient as set forth below:
(a)
If to the Parent
Peninsula Acquisition Corporation
 
(prior to closing):
2255 Glades Road, Suite 324A
 
 
Boca Raton, Florida 33431
 
 
Attn: Ian Jacobs, CEO
 
 
Email: ian@montrosecapital.com
 
 
 
(b)
If to Transphorm:
Transphorm, Inc.
 
 
115 Castilian Drive
 
 
Goleta, California 93117
 
 
Attn: Mario Rivas, CEO
 
 
Email: mrivas@transphonnusa.com
 
 
 
(c)
If to Indemnitee:
The address set forth on the signature page hereto.

or any party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by giving the other
parties notice in the manner herein set forth.
14.    Non-Exclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Companies’ certificates of incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Boards of Directors or
otherwise with respect to any Proceeding (as hereinafter defined) associated
with Indemnitee acting in his official capacity as an officer and director of
the Parent arising out of or pertaining to actions relating to the approval of
and entering into the Merger Agreement, the Transaction Documentation (as
defined in the Merger Agreement), the Merger and each of the transactions
contemplated thereby, whether asserted or claimed prior to, at or after the
Effective Time.
15.    Certain Definitions.
(a)    “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, all



--------------------------------------------------------------------------------




other disbursements or out-of-pocket expenses) actually and reasonably incurred
in connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.
(b)    “Independent Legal Counsel” means a law firm or a member of a firm
selected by the Companies and approved by Indemnitee (which approval shall not
be unreasonably withheld). Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Companies or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
(c)    “Liabilities” means liabilities of any type whatsoever including, but not
limited to, any judgments, fines, ERISA excise taxes and penalties, penalties
and amounts paid in settlement (including all interest assessments and other
charges paid or payable in connection with or in respect of such judgments,
fines, penalties or amounts paid in settlement) of any Proceeding.
(d)    “Proceeding” means any threatened, pending or completed action, claim,
suit, arbitration, alternative dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative, that (i) is asserted or claimed or otherwise
arises after the Effective Time, (ii) is associated with Indemnitee’s actions as
an officer and/or director of the Parent arising out of or pertaining to actions
relating to the approval of and entering into the Merger Agreement, the
Transaction Documentation, the Merger and each of the transactions contemplated
thereby, absent fraud, bad faith, gross negligence or intentional misconduct,
including any action brought by or in the right of the Parent or Transphorm, and
(iii) is not initiated or brought by one or more of the Indemnitee.
16.    Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Companies), spouses, heirs
and personal and legal representatives. This Agreement shall continue in effect
for six (6) years subsequent to the date of this Agreement, regardless of
whether Indemnitee continues to serve as director or an officer of the Parent.
17.    Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
(a)    the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and
(b)    to the fullest extent legally possible, the provisions of this Agreement
shall be construed so as to give effect to the intent of any provision held
invalid, illegal or unenforceable.
18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware



--------------------------------------------------------------------------------




residents entered into and to be performed entirely within the State of
Delaware, without regard to conflict of laws rules.
19.    Consent to Jurisdiction. The Companies and Indemnitee each irrevocably
consent to the jurisdiction of the courts of the State of Delaware for all
purposes in connection with any action or Proceeding that arises out of or
relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
20.    Entire Agreement. This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. This Agreement and
any documents relating to it may be executed and transmitted to any other party
by email of a PDF, which PDF shall be deemed to be, and utilized in all respects
as, an original, wet-inked document.
[Signature Page Follows]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
PENINSULA ACQUISITION CORPORATION
 
 
 
 
By:
 
Name:
 
Its:
 
 
 
 
 
TRANSPHORM, INC.
 
 
 
 
By:
 
Name:
 
Its:
 
 
 
 
 
INDEMNITEE
 
 
 
 
By:
 
Name:
 
Address:
 
 
 
 
 
 
 
 
 



[Signature Page to Indemnity Agreement]